Exhibit Before the Public Service Commission Of the State of Missouri In the Matter of the Tariff Filing of KCP&L Greater Missouri Operations Company, to Implement a General Rate Increase for Retail Electric Service Provided to Customers in its Missouri Service Areas it formerly served as Aquila Networks—MPS and Aquila Networks—L&P. ) ) ) Case No. ER-2009-0090 Tariff No. JE-2009-0913 NON-UNANIMOUS STIPULATION AND AGREEMENT COME NOW the undersigned—KCP&L Greater Missouri Operations Company (“GMO”), the Staff of the Missouri Public Service Commission (“Staff”), the Office of the Public Counsel (“OPC”), Missouri
